Citation Nr: 0521458	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-18 972	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Propriety in the reduction of the rating for residuals of a 
left great toe fracture from 20 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1959 to April 1961.  This matter is before the Board 
of Veterans' Appeal (Board) on appeal from a December 2002 
decision of the Baltimore Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
nerve damage claimed as secondary to service-connected 
residuals of a left great toe fracture, and reduced the 
rating for residuals of a left great toe fracture from 20 
percent to 10 percent.  This case was previously before the 
Board in July 2004, when the Board granted service connection 
for nerve impingement claimed as secondary to residuals of a 
left great toe fracture, and remanded to the RO the issue of 
the propriety in the reduction of the rating for residuals of 
a left great toe fracture from 20 percent to 10 percent.  In 
June 2005, the veteran appeared for a personal hearing in 
Washington, D.C. before the undersigned.  


FINDINGS OF FACT

In testimony and in a written statement submitted at his 
Travel Board hearing in June 2005, the veteran notified VA 
that he wished to withdraw his appeal in the matter of the 
propriety in the reduction of the rating for residuals of a 
left great toe fracture from 20 percent to 10 percent; there 
is no question of law or fact remaining before the Board in 
this matter.  






CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of the propriety in the reduction of the rating for 
residuals of a left great toe fracture from 20 percent to 10 
percent.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veteran's Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  However, 
given the veteran's expression of intent to withdraw his 
appeal, further discussion of the impact of the VCAA is not 
necessary.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In testimony and in a written statement 
provided at the June 2005 Travel Board hearing, the veteran 
stated that he wished to withdraw his appeal as to the matter 
of the propriety in the reduction of the rating for residuals 
of a left great toe fracture from 20 percent to 10 percent.  
Hence, there is no allegation of error of fact or law for 
appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter.  






ORDER

The appeal in the matter of the propriety in the reduction of 
the rating for residuals of a left great toe fracture from 20 
percent to 10 percent is dismissed.  




                       
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


